Citation Nr: 0211264	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  95-07 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.  

2.  Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from September 1941 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1993 and November 1993 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  

In July 1997, the Board denied the veteran entitlement to 
service connection for a disability of the left leg, 
hypertension, and a skin condition.  The same decision denied 
service connection for bilateral hearing loss on the basis 
that new and material evidence had not been submitted to 
warrant reopening a prior final decision on that issue.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  

In a February 1998 Joint Motion for Remand and to Stay 
Proceedings, the parties requested the Court to issue an 
order vacating that part of the Board's July 1997 decision 
which found that new and material evidence had not been 
submitted to reopen a claim of service connection for 
bilateral hearing loss and denied entitlement to service 
connection for a skin condition.  The parties agreed that the 
appellant would withdraw that portion of his appeal seeking 
entitlement to service connection for a left leg condition 
and hypertension.  In a March 1998 order, the Court granted 
the parties' Joint Motion for Remand and vacated that part of 
the Board's July 1997 decision that denied an application to 
reopen a claim for service connection for bilateral hearing 
loss and service connection for a skin condition, and to Stay 
Further Proceedings, and remanded those issues to the Board 
for additional development and readjudication consistent with 
the directives of the Joint Motion.  The Court dismissed the 
appeal as to the remaining issues.  

In July 1998, the Board remanded the case to the RO for 
additional development.  In February 2000, the Board found 
that new and material evidence had been submitted warranting 
reopening the claim for service connection for bilateral 
hearing loss; granted service connection for left ear hearing 
loss; and denied service connection for right ear hearing 
loss and for a skin condition on the basis that the veteran 
had not presented evidence of well grounded claims.  The 
veteran appealed the Board's February 2000 decision to the 
Court.  

In an April 2001 order, the Court noted that a subsequent 
change in the law requires that the case be remanded for 
readjudication, specifically for consideration and compliance 
with the Veterans' Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  The Court vacated 
that portion of the Board's February 2000 decision that 
denied service connection for right ear hearing loss and for 
a skin condition, and remanded those issues for 
readjudication consistent with the Veterans' Claims 
Assistance Act of 2000, which, among other things, eliminated 
the requirement that a claimant submit a well-grounded claim.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The veteran has right ear high frequency sensorineural 
hearing loss that was incurred as the result of his active 
military service.  

3.  The veteran has a skin disorder that was incurred as the 
result of his active military service.  


CONCLUSIONS OF LAW

1.  Right ear high frequency sensorineural hearing loss was 
incurred during active duty service.  38 U.S.C.A. §§ 1110, 
1112, 1131, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.385 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

2.  Skin disorder was incurred during active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the Board's decision in this case, Congress enacted the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  That act codified 
certain notice and duty-to-assist requirements and eliminated 
the well-grounded claim requirement.  On February 22, 2001, 
the Court issued Holliday v. Principi, 14 Vet. App. 280 
(2001).  In Holliday, the Court held that "all provisions of 
the VCAA are potentially applicable to claims pending on the 
date of the VCAA's enactment." Id. at 286.  In an April 17, 
2001, order, the Court vacated that portion of the Board's 
February 2000 decision that denied service connection for 
right ear hearing loss and for a skin condition, and remanded 
those issues for issuance of a readjudication decision that 
takes into consideration and is in compliance with the 
Veterans' Claims Assistance Act of 2000, which, among other 
things, eliminated the requirement that a claimant submit a 
well-grounded claim.  

On April 24, 2002, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) issued Dyment v. Principi, 
287 F.3d 1377 (2002).  In Dyment, the Federal Circuit held 
that only section 4 of the VCAA, which eliminated the well-
grounded claim requirement, is to be considered retroactive 
to claims pending at the time of the VCAA's enactment.  
Therefore, the duty-to-assist provisions of the VCAA are 
applicable only to claims under consideration by VA at the 
time of the VCAA's enactment and to claims filed after the 
VCAA's enactment.  The Board decision was issued in the 
present case in February 2000, almost nine months before the 
VCAA's enactment.  Therefore, only section 4 of the VCAA is 
applicable to this claim, and there is no need for the Board 
to provide any further assistance in obtaining evidence.

Regarding the notification provisions of VCAA, in the 
veteran's case, the November 1993 and January 1996 Statements 
of the Case and the January 1994, January 1996, March 1996 
(two), and August 1999 Supplemental Statements of the Case, 
provided to the veteran, the appellant and representative; 
the veteran and appellant's personal hearing at the RO; the 
further development by the Board; and the VCAA letter sent to 
the veteran, appellant, and representative; specifically 
satisfy the requirement at § 5103 of the new statute in that 
they clearly notify all parties of the evidence necessary to 
substantiate the claim.  Thus, the veteran has been provided 
notice of what VA was doing to develop the claim, notice of 
what he could do to help his claim, and notice of how his 
claim was still deficient.  Because no additional evidence 
has been identified by the veteran as being available but 
absent from the record, the Board finds that any failure on 
the part of VA to further notify the veteran what evidence 
would be secured by VA and what evidence would be secured by 
the veteran is harmless.  Cf. Quartuccio v. Principi, No. 01-
997 (U.S. Vet. App. June 19, 2002). 

Initially, the Board notes that the available service medical 
records are obviously incomplete.  It is presumed that the 
service medical records have been destroyed.  Where service 
medical records are presumed destroyed, this duty to assist 
the veteran is heightened and includes the obligation to 
search for alternate medical records.  See Cuevas v. 
Principi, , 3 Vet. App. 542, 548 (1992).  Moreover, where 
service medical records have been destroyed or are 
unavailable, the Board has a heightened duty to provide and 
explanation of reasons or bases for its findings.  See O'Hare 
vs. Derwinski, 1 Vet. App. 365, 367 (1991).  Correspondence 
from NPRC, dated in October 1977, indicates that a search of 
unit records failed to mention the veteran.  A search for 
records from the Surgeon General's Office in May 1990 and May 
1993 yielded no information.  Correspondence from NPRC, dated 
in June 1998, indicates that the veteran's complete records 
cannot be reconstructed.  Finally, a search of VA medical 
records found no evidence of treatment prior to 1977.  

Service Connection

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based on ionizing radiation exposure).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

A.  Right Ear Hearing Loss

In February2000, the Board granted service connection for a 
left ear hearing loss, based on evidence that the veteran had 
a left mastoidectomy in service in 1944, and on a VA 
examiner's opinion that the left ear hearing loss was 
attributable to the mastoidectomy.  The veteran has never 
averred that he underwent a right mastoidectomy in service.  
As noted earlier in this decision, the veteran's service 
medical records are not available, nor has a search for 
records from the Surgeon General's Office yielded any 
information.  Correspondence from NPRC, dated in June 1998, 
indicates that the veteran's complete records cannot be 
reconstructed.  Finally, a search of VA medical records found 
no evidence of treatment prior to 1977.  

The veteran's report of separation from military service 
shows that he served in a quartermaster company as a heavy 
truck driver in the South Pacific during World War II.  On a 
1983 VA medical examination form, the veteran indicated that 
he had been employed by Cheve Gear and Axle from 1952 to 
1976.

The veteran filed his initial claim for VA compensation in 
August 1977, which included a claim for hearing loss in both 
ears, more pronounced in the left ear.  VA audiometric 
examination of August 1977 revealed high frequency 
sensorineural hearing loss in the left ear; the right ear had 
a mixed loss, consisting of high frequency sensorineural 
hearing loss accompanied by a mild conductive component in 
the lower frequencies.  

Written statements from family members, dated and received in 
October 1977, essentially relate that the veteran had been 
suffering for many years with his hearing loss.  His 
daughter's statement noted that her father's hearing was 
completely gone in the left ear and that there was only 
partial hearing in the right ear.  To maintain that partial 
hearing, her father had to have his right ear cleaned twice a 
week.  He complained of right ear pain, too.  

The veteran's wife, in both correspondence to VA and in 
testimony presented at a personal hearing held at the RO in 
April 1995, essentially noted that upon the veteran's return 
from active duty, she noticed that he was deaf in the left 
ear.  She testified that the hearing in his right ear 
deteriorated over the years.  For years he had refused to be 
treated for the condition, however, eventually, he did 
receive treatment, but it was many years after he had left 
military service.  During the hearing, she testified that she 
had been married to the veteran for forty-seven years.  

The record contains two marriage certificates showing the 
veteran marrying his current spouse, one dated in February 
1947, showing that the marriage took place in Alabama, and 
the other marriage certificate dated in October 1954, showing 
that the marriage took place in Michigan.  

VA audiometric examinations of May 1978 and November 1983 
revealed moderate to severe high frequency sensorineural 
hearing loss in the veteran's right ear.  VA review 
examination of July 2002 confirmed current severe to profound 
sensorineural right ear hearing loss.  

Analysis

With respect to the veteran's claim for right ear hearing 
loss, the Board notes that there is right ear hearing loss 
disability for VA purposes, and has been since at least his 
August 1977 VA audiometric examination.  See 38 C.F.R. 
§ 3.385.  However, the earliest medical evidence of right ear 
hearing loss was not shown until over thirty-one years after 
he was separated from active duty service.  Hence, there is 
no evidence that the hearing loss was manifest to a 
compensable degree within one year of separation from 
service, such that the presumption of in-service incurrence 
is not applicable.  See 38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3).  

Nevertheless, the absence of in-service evidence of hearing 
loss is not fatal to the claim.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Evidence of a current hearing loss 
disability (i.e., one meeting the criteria of 38 C.F.R. 
§ 3.385) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  

While high frequency right ear sensorineural hearing loss has 
been confirmed on numerous VA audiologic examinations, the 
question remains as to whether the record presents a 
medically sound basis for attributing such hearing loss to 
service.  

In February 2000, the Board granted the veteran entitlement 
to service connection for left ear high frequency 
sensorineural hearing loss, premised, in part, on the results 
of the veteran's August 1977 VA audiometric examination.  At 
that time, not only was the left ear shown to have high 
frequency sensorineural hearing loss, the right ear was shown 
to have high frequency sensorineural hearing loss as well.  
Subsequent VA audiometric examinations have shown, thereby 
confirming, significant sensorineural hearing loss in the 
right ear, with the most recent VA medical findings showing 
severe to profound right ear sensorineural hearing loss.  

The Board notes that the veteran's separation from active 
duty service certificate shows that he served in the South 
Pacific during World War II, driving heavy trucks.  
Presumably, he performed noise hazardous operations during 
his years on active duty that are normally associated with 
being around those heavy military trucks, including 
performing everyday routine maintenance on them.  The 
veteran's wife of many years has testified that she noticed 
the veteran's hearing problems when he came home after his 
separation from military service.  In addition, the veteran's 
daughter, in her October 1977 correspondence, related that 
her father's hearing was completely gone in the left ear; 
that there was only partial hearing in his right ear; and 
that he had complained of pain in his right ear.  She further 
related that, to maintain his partial hearing, her father had 
to have his right ear cleaned twice a week.  Also, the Board 
notes that the veteran's initial claim for VA benefits, 
received in August 1977, included a request for compensation 
for hearing loss in both ears, which, he asserted was worse 
in his left ear.  

Unfortunately, and through no fault of the veteran, it 
appears that his service medical records may have been lost 
in a July 1973 fire that occurred at the National Personnel 
Records Center.  As the Board has earlier noted, in cases 
where service medical records are unavailable through no 
fault of the veteran, VA is under a heightened obligation to 
assist in the development of the evidence.  VA has attempted 
on numerous occasions to obtain military service records, but 
to no avail.  See Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991).  Moreover, where service medical records have been 
destroyed or are unavailable, the Board has a heightened duty 
to provide and explanation of reasons or bases for its 
findings.  See O'Hare vs. Derwinski, 1 Vet. App. 365, 367 
(1991).  

In the veteran's case, given the available evidence and after 
weighing that evidence, the Board finds application of the 
doctrine applicable.  This is the doctrine where, after 
considering all the evidence, a reasonable doubt arises 
regarding a determinative issue in a claim, the benefit of 
the doubt shall be given to the claimant.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  Under the circumstances of 
this case, and with resolution of all reasonable doubt in the 
veteran's favor, the Board must conclude that the veteran's 
right ear high frequency sensorineural hearing loss was 
incurred in service.  

B.  Skin Disorder

Essentially, the veteran contends that he contracted a rash, 
described as "jungle rot," while stationed in New Guinea 
during World War II.  The veteran's wife, in numerous 
correspondence, a sworn affidavit, and in testimony presented 
at a personal hearing, supported the veteran's contention.  
She attested that he had a rash on his face and shoulders, 
which flared when the temperature became warm, it appeared 
scaly and caused the veteran to be itchy, and that the rash 
made it difficult for the veteran to sleep.  

In a statement received in December 1993, a relative of the 
veteran wrote that he has known the veteran since before he 
entered service as they had worked on the same farm together.  
He remembered that, upon the veteran's return from active 
duty, he had a rash on his head and face.  A friend 
confirmed, also in a December 1993 statement that he 
remembered the veteran returning from service with a skin 
rash.  

Of record are the veteran's numerous VA and private medical 
records from the late 1970's through July 2002.  However, as 
noted earlier in this decision, there are no medical records, 
including service medical records, available prior to the 
late 1970's.  In any event, in November 1981, he was noted to 
have an eruption of three years duration on the left trunk 
and a scaly scalp and eyebrows.  A skin biopsy was felt to be 
asteatosis on his trunk.  In April 1982, the treatment record 
noted a history of ten years of an itchy rash in the lower 
abdomen and a hyperpigmented patch with solitary papules 
consistent with asteatosis and/or parapsoriasis.  In 
September 1982, he was seen for a rash on the lower abdomen.  

VA outpatient treatment records show that, on February 23, 
1983, the veteran described his itchy rash as having had its 
onset in New Guinea thirty years ago.  The treatment record 
further notes that the rash was felt to be contact dermatis.  
In August 1983, lichen simplex chronicus of the lower abdomen 
and groin was reported, along with mild scalp seborrhea.  

The veteran's VA medical records for the 1990's contain a 
November 1993 record noting scaling, crusting and dermatitis.  
In December 1993, the dermatology note revealed a history of 
seborrheic dermatitis contracted in New Guinea service, which 
had been treated with lotions and ointments since the 1970's.  
In March 1994, he had a scaly neck and forehead.  In April 
1994, there was seborrheic dermatitis with scales noted in 
the alar fold and scalp.  Seborrheic dermatitis was seen in 
October 1994.  In January 1995,  and, in March 1995, greasy 
scale was noted on the face, scalp and neck, diagnosed as 
treatment-resistant seborrheic dermatitis.  In May 1995, 
seborrheic dermatitis was seen from his neck up and 
examination revealed a scaly scalp and clear face.  In June 
1995, he had hyperpigmentation with greasy eyebrow scale.  
The notes for January and December 1996 show dry skin in the 
neck, scaling in the beard and mild plaquing of the neck and 
scalp, diagnosed as seborrheic dermatitis.  

The Board recently requested that the veteran undergo VA 
dermatology examination to ascertain the nature and extent of 
his condition and to obtain medical opinion pertaining to the 
possibility of an etiological relationship between current 
findings and the veteran's active duty service.  
Unfortunately, due to the veteran's deteriorating health, his 
custodian, who is the appellant, submitted additional medical 
records and requested that a determination be made on the 
veteran's claim based on the medical evidence of record.  In 
lieu of medical examination, the veteran's entire claims file 
was reviewed in July 2002 by a VA dermatologist, who offered 
opinions, supported by specific references in the medical 
records, pertaining to the veteran's skin condition.  

The above-mentioned physician opined that the veteran's 
various diagnoses of seborrheic dermatitis, lichen simplex 
chronicus, psoriasiform dermatitis and /or parapsoriasis, are 
not conditions thought to be tropical disorders.  Rather, 
they are essential disorders.  Contact dermatitis might be 
acquired and, at one time, was thought to be the diagnosis of 
the veteran's abdominal rash (February 22, 1983).  Fungus was 
never shown to have been the cause of any of the veteran's 
rashes.  Furthermore, the physician noted that the eruption 
on the veteran's abdomen did not appear to be a concern in 
his later medical notes; hence, there appears to have been a 
skin condition on his abdomen which was less evidence as a 
concern in the 1990's, where seborrheic dermatitis and 
essential skin conditions were a focus of his treatment 
visits.  In the physician's opinion, the evidence suggests 
that the veteran's rash began in the 1940's while stationed 
in New Guinea; however, without objective medical evidence 
prior to the early 1970's, the conclusion that the rash had 
its onset in service would depend on how much weight is 
placed on the statements, correspondence, affidavit, and 
testimony presented by the veteran's wife and other family 
members.  

The veteran's wife, in an affidavit and in personal 
testimony, along with statements from others of long-time 
acquaintance, have noted personal knowledge of the veteran's 
rash, which was first seen by them upon his return home after 
his separation from military service.  

Applying the relevant law and regulations to the facts in 
this case, the Board notes that the veteran has a skin 
condition; he served in the South Pacific during World War 
II; there are lay accounts of the veteran's skin rash noted 
upon his return from active military service; and there is a 
diagnosis of contact dermatitis in his VA outpatient 
treatment records.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue in a claim, the 
benefit of the doubt shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Under the 
circumstances of this case, and with resolution of all 
reasonable doubt in the veteran's favor, the Board must 
conclude that the veteran's skin disorder was incurred in 
service.  


ORDER

Service connection for right ear high frequency sensorineural 
hearing loss is granted.  

Service connection for skin disorder is granted.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

